February 8, 2010 DREYFUS MUNICIPAL BOND OPPORTUNITY FUND Supplement to Prospectus dated September 1, 2009 The following information supersedes and replaces the fourth paragraph contained in the Funds Prospectus under the heading GOAL AND APPROACH The portfolio manager(s) focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the fund's portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors.
